Case 5:20-cv-01411 Document1 Filed 12/10/20 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
ISABEL GARCIA §
VS. 3 CIVIL ACTION NO.: 5:20-CV-1411
WALMART, WAL-MART STORES, INC. ;

AND WAL-MART STORES TEXAS, LLC § JURY DEMANDED
DEFENDANT’S NOTICE OF REMOVAL

Defendants, Walmart, Wal-Mart Stores, Inc. (now known as Walmart Inc.)' and Wal-

Mart Stores Texas, LLC file this Notice of Removal pursuant to 28 U.S.C. § 1441, as follows:
Commencement and Service

1. On November 3, 2020, Plaintiff, Isabel Garcia commenced this action against Walmart,
Wal-Mart Stores, Inc. (now known as Walmart Inc.) and Wal-Mart Stores Texas, LLC by filing
Plaintiffs Original Petition with Discovery Incorporated, Rule 194.2 Requests for Disclosures,
Rule 193.7 Notice of Reliance and Rule 609 Request for Notice of Criminal Convictions in the
81/218" Judicial District Court of Frio County, Texas; Cause No. 20-11-00314CVF; Isabel
Garcia v. Walmart, Wal-Mart Stores, Inc. and Wal-Mart Stores Texas, LLC. A copy of
Plaintiffs Original Petition is attached hereto as Exhibit A. Walmart, Wal-Mart Stores, Inc.
(now known as Walmart Inc.) and Wal-Mart Stores Texas, LLC received service of process and
Plaintiffs Original Petition on November 11, 2020. A copy of CT Corporation Service of
Process Transmittal and executed Citation are attached hereto as Exhibit B.
2. On December 4, 2020, Walmart, Wal-Mart Stores, Inc. (now known as Walmart Inc.) and
Wal-Mart Stores Texas, LLC filed their Original Answer to Plaintiffs Original Petition which is

attached as Exhibit C and Demand for Jury Trial, attached as Exhibit D.

 

' Wal-Mart Stores, Inc.’s name changed to Walmart Inc. on February 1, 2018.

 

 
Case 5:20-cv-01411 Document1 Filed 12/10/20 Page 2 of 5

3. This notice of removal is filed within thirty days (30) of the receipt of the Plaintiff's
Original Petition which discloses that this matter involves an amount in controversy exceeding
$75,000.00, and is timely filed under 28 U.S.C. § 1446(b). This notice of removal is filed
within one year of the commencement of this action and is thus timely pursuant to 28 U.S.C. §
1446(b).
Grounds for Removal

4, Walmart, Wal-Mart Stores, Inc. (now known as Walmart Inc.) and Wal-Mart Stores
Texas, LLC are entitled to remove the state court action to this Court pursuant to 28 U.S.C. §§
1332, 1441, and 1446 because this action is a civil action involving an amount in controversy
exceeding $75,000.00 between parties with diverse citizenship. (See paragraph 1.1 of
Plaintiff’s Original Petition — Exhibit A).

Diversity of Citizenship

 

5. This is an action between parties with diversity of citizenship.
6. Plaintiff is a resident of San Antonio, Bexar County, Texas.
7. Defendant, Walmart is not a legal entity. Walmart is a common name of the Walmart

Store operated by the correct entity, Wal-Mart Stores Texas, LLC. Since Walmart is a made up
common name of Wal-Mart Stores Texas, LLC and not a separate person, corporation or other
legal entity, it has no separate citizenship
8. Defendant Wal-Mart Stores, Inc. (now known as Walmart Inc.) is a Delaware
corporation with its principal place of business in Bentonville, Arkansas.

9, Defendant Wal-Mart Stores Texas, LLC is a limited liability company formed
under the laws of Delaware, with its principal place of business in Arkansas. The sole member of

Wal-Mart Stores Texas, LLC is Wal-Mart Real Estate Business Trust. Wal-Mart Real Estate

2|Page

 
Case 5:20-cv-01411 Document1 Filed 12/10/20 Page 3 of 5

Business Trust is a Delaware statutory trust with its principal place of business in Arkansas, The
sole unit holder of Wal-Mart Real Estate Business Trust is Wal-Mart Property Co. which is a
wholly owned subsidiary of Wal-Mart Stores East, LP. Wal-Mart Property Co. is a corporation
formed under the laws of the State of Delaware with its principal place of business in the State of
Arkansas. Wal-Mart Stores East, LP is a Delaware limited partnership, of which WSE
Management, LLC is the general partner, and WSE Investment, LLC is the limited
partner. WSE Management, LLC is a Delaware limited liability company, and has its principal
place in Bentonville, Arkansas. WSE Investment, LLC is a Delaware limited liability company,
and has its principal place in Bentonville, Arkansas. The sole member of WSE Management,
LLC and WSE Investment, LLC is Wal-Mart Stores East, LLC. (f/k/a Wal-Mart Stores East,
Inc.), whose parent company is Walmart Inc. (f/k/a Wal-Mart Stores, Inc.). Wal-Mart Stores
East, LLC is a limited liability company formed under the laws of the State of Arkansas, and has
its principal place of business in the State of Arkansas. The sole member of Wal-Mart Stores
East, LLC is Walmart Inc. (f/k/a Wal-Mart Stores, Inc.).
10. No change of citizenship has occurred since commencement of the state court action.
Accordingly, diversity of citizenship exists among the parties.

Amount in Controversy
11. The amount in controversy exceeds the sum of $75,000. (See paragraph 1.1 of
Plaintiff’s Original Petition — Exhibit A).

Venue

12. Venue lies in the Western District of Texas, San Antonio Division, pursuant to 28 U.S.C.
§§ 1441(a) and 1446(a) because the Plaintiff filed the state court action in this judicial district

and division.

3|Page

 

 
Case 5:20-cv-01411 Document1 Filed 12/10/20 Page 4 of5

Notice
13, Contemporaneous with the filing of this notice of removal, Defendants will give notice of
this filing to all parties of record pursuant to 28 U.S.C. § 1446(d). Defendants will also file with
the clerk of the state court, and will serve upon Plaintiff's counsel and all other parties’’ counsel
of record, a notice of the filing of this notice of removal.
Jury Demand
14, Defendants, Walmart, Wal-Mart Stores, Inc. (now known as Walmart Inc.) and Wal-Mart

Stores Texas, LLC demanded a jury trial in the state court action.

State Court Pleadings

13. Copies of state court pleadings which are referenced within the Notice are attached to this
Notice of Removal as Exhibits A through D. This case is being removed from the 81°/218"
Judicial District Court of Frio County, Texas.

Exhibits to Notice of Removal
14. The following documents are attached to this Notice as correspondingly lettered exhibits:

A. Plaintiffs Original Petition with Discovery Incorporated, Rule 194.2 Requests for
Disclosure, Rule 193.7 Notice of Reliance and Rule 609 Request for Notice of
Criminal Convictions,

CT Corporation Service of Process Transmittal and Executed Citation.
Defendants’ Original Answer to Plaintiff's Original Petition.

Defendants’ Demand for Jury Trial.

Correspondence to District Clerk requesting Docket Sheet.

District Clerk’s Docket Sheet.

List of Counsel of Record.

QmAmIaAs

WHEREFORE, Defendants, Walmart, Wal-Mart Stores, Inc. (now known as Walmart

Inc.) and Wal-Mart Stores Texas, LLC pursuant to the statutes cited herein and in conformity

4|Page

 
Case 5:20-cv-01411 Document1 Filed 12/10/20 Page 5of5

with the requirements set forth in 28 U.S.C. § 1446, removes this action from the 81°/218"
Judicial District Court of Frio County, Texas.
Respectfully submitted,

Daw & RAY
A LIMITED LIABILITY PARTNERSHIP

/s/ James K. Floyd
Willie Ben Daw, II, TBN: 05594050

Email: wodaw@dawray.com
James K. Floyd; TBN: 24047628

Email: jfloyd@dawray.com

Elizabeth W. Yancy; TBN: 24098642
Email: eyancy@dawray.com

14100 San Pedro, Suite 302

San Antonio, Texas 78232

(210) 224-3121 Telephone

(210) 224-3188 Facsimile
ATTORNEYS FOR DEFENDANTS

 

CERTIFICATE OF SERVICE

The undersigned does hereby certify that a true and correct copy of the above and
foregoing instrument has been served upon all known counsel of record in accordance with the
FRCP on this the 10" day of December, 2020.

Curtis L. Cukjati

Troy “Trey” S. Martin, LI
Jeffrey J. Tom

Jacob D. Cukyjati

Martin, Cukjati & Tom, LLP
1802 Blanco Road

San Antonio, Texas 78212

/s/ James K. Floyd
James K. Floyd

 

ce

5|Pag

e

fy

 
